Case 4:20-cv-04035-BAB Document 22                     Filed 06/02/21 Page 1 of 8 PageID #: 917




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

MISTIE GLENN                                                                             PLAINTIFF

vs.                                    Civil No. 4:20-cv-04035

COMMISSIONER, SOCIAL                                                                     DEFENDANT
SECURITY ADMINISTRATION


                                   MEMORANDUM OPINION


        Mistie Glenn (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the Social

Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision

of the Commissioner of the Social Security Administration (“SSA”) denying her application for a

period of disability, Social Security Income (“SSI”), and Disability Insurance Benefits (“DIB”)

under Titles II and XVI of the Act.

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 5. 1 Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

1.      Background:

        Plaintiff protectively filed her disability applications on April 27, 2017. (Tr. 11, 255-258,

259-264). In these applications, Plaintiff alleges being disabled due to diabetes, arthritis in the left

leg, thyroid condition, insomnia, and sleep apnea. (Tr. 145-146, 154-155). Plaintiff alleges an




1
 The docket numbers for this case are referenced by the designation “ECF No. ___” The transcript pages
for this case are referenced by the designation “Tr” and refer to the document filed at ECF No. 16. These
references are to the page number of the transcript itself not the ECF page number.

                                                   1
Case 4:20-cv-04035-BAB Document 22                  Filed 06/02/21 Page 2 of 8 PageID #: 918




onset date of January 1, 2013. (Tr. 14, Finding 2). These applications were denied initially and

again upon reconsideration. (Tr. 199-201, 202-205, 206-207, 208-210).

       On February 22, 2018, Plaintiff requested a hearing before an Administrative Law Judge

(“ALJ”). (Tr. 211-213). After the administrative hearing, the ALJ entered a fully unfavorable

decision denying Plaintiff’s applications. (Tr. 8-24). The ALJ determined Plaintiff met the insured

status requirements of the Act through September 30, 2018. (Tr. 13, Finding 1). The ALJ

determined Plaintiff had not engaged in Substantial Gainful Activity (“SGA”) since January 1,

2013, her alleged onset date. (Tr. 14, Finding 2). The ALJ determined Plaintiff had the following

severe impairments: degenerative disc disease of the lumbar spine; obesity; diabetes mellitus;

osteoarthritis; obstructive sleep apnea; carpal tunnel syndrome, status-post release surgery; and

thyroid disorder. (Tr. 14, Finding 3). Despite being severe, the ALJ also determined Plaintiff did

not have an impairment or combination of impairments that met or medically equaled one of the

listed impairments in 20 CFR Part 404 Subpart P, Appendix 1. (Tr. 14, Finding 4). In his decision,

the ALJ evaluated Plaintiff’s subjective complaints and determined her Residual Functional

Capacity (“RFC”). (Tr. 15-17, Finding 5). Specifically, the ALJ found Plaintiff retained the

following RFC:

       After careful consideration of the entire record, I find that the claimant has the
       residual functional capacity to perform sedentary work as defined in 20 CFR
       404.1567(a) and 416.967(a) except she can occasionally stoop, kneel, crouch, and
       crawl; she can only occasionally operate foot controls.

(Tr. 15, Finding 5).

       The ALJ found Plaintiff was thirty-six years old (36) which is defined as a younger

individual under 20 C.F.R. § 404.1563(c) (2008) and 20 C.F.R. § 416.963(c) (2008). (Tr. 17,

Finding 7).    The ALJ determined Plaintiff had a high school education and was able to

communicate in English. (Tr. 17, Finding 8).

                                                2
Case 4:20-cv-04035-BAB Document 22                  Filed 06/02/21 Page 3 of 8 PageID #: 919




        The ALJ evaluated Plaintiff’s Past Relevant Work (“PRW”) and found Plaintiff was

unable to perform any of her PRW. (Tr. 17, Finding 6). The ALJ then considered whether Plaintiff

retained the capacity to perform other work existing in significant numbers in the national

economy. (Tr. 18, Finding 10). Plaintiff and the Vocational Expert (“VE”) testified at the

administrative hearing regarding this issue. (Tr. 134-136). Based upon the VE’s testimony, the

ALJ determined Plaintiff retained the capacity to perform the requirement of representative

occupations such as an addresser, with 10,000 jobs nationally, and a document preparer with

63,000 jobs nationally. (Tr. 18, Finding 10). Because Plaintiff retained the capacity to perform

this other work, the ALJ determined Plaintiff had not been under a disability, as defined by the

Act, from January 1, 2013, or through April 22, 2019, the date of his decision. (Tr. 18-19, Finding

11).

       Plaintiff requested the Appeal Council’s review of the unfavorable disability

determination. (Tr. 27-29). On March 31, 2020, the Appeals Council declined to review the ALJ’s

disability determination. (Tr. 1-6). On April 21, 2020, Plaintiff filed the present appeal. ECF No.

1. The parties consented to the jurisdiction of this Court on April 21, 2020. ECF No. 5. Both

parties have filed their appeal briefs and this matter is now ripe for consideration. ECF Nos. 20,

21.

2.     Applicable Law:

       In reviewing this case, this Court is required to determine whether the Commissioner’s

findings are supported by substantial evidence on the record as a whole. See 42 U.S.C. § 405(g)

(2010); Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002). Substantial evidence is less than

a preponderance of the evidence, but it is enough that a reasonable mind would find it adequate to

support the Commissioner’s decision. See Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001).


                                                3
Case 4:20-cv-04035-BAB Document 22                    Filed 06/02/21 Page 4 of 8 PageID #: 920




As long as there is substantial evidence in the record that supports the Commissioner’s decision,

the Court may not reverse it simply because substantial evidence exists in the record that would

have supported a contrary outcome or because the Court would have decided the case differently.

See Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). If, after reviewing the record, it is

possible to draw two inconsistent positions from the evidence and one of those positions represents

the findings of the ALJ, the decision of the ALJ must be affirmed. See Young v. Apfel, 221 F.3d

1065, 1068 (8th Cir. 2000).

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents her or her from engaging in any substantial gainful activity. See Cox v.

Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The Act

defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).

       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his


                                                  4
Case 4:20-cv-04035-BAB Document 22                   Filed 06/02/21 Page 5 of 8 PageID #: 921




or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.     Discussion:

       In her appeal brief, Plaintiff raises the following two arguments for reversal: (1) the ALJ

erred in assessing Plaintiff’s RFC; and (2) the ALJ erred in presenting a hypothetical question to

the VE. ECF No. 20. The Court will address both of these arguments.

       A. RFC Determination

       Plaintiff claims the ALJ erred in his assessment of Plaintiff’s RFC. ECF No. 20, p. 3-13.

Plaintiff further asserts the ALJ erred in his RFC determination by failing to consider Plaintiff’s

obesity. ECF No. 20, p. 3-12.

       RFC is the most a person can do despite that person’s limitations.             20 C.F.R. §§

404.1545(a)(1), 416.945(a)(1). A disability claimant has the burden of establishing his or her RFC.

See Masterson v. Barnhart, 363 F.3d 731, 737 (8th Cir. 2004). “The ALJ should determine a

claimant’s RFC based on all the relevant evidence, including the medical records, observations of

treating physicians and others, and an individual’s own description of his limitations.” Davidson

v. Astrue, 578 F.3d 838, 844 (8th Cir. 2009); see also Jones v. Astrue, 619 F.3d 963, 971 (8th Cir.

2010). Limitations resulting from symptoms such as pain are also factored into the assessment.

20 C.F.R. § 404.1545(a)(3). The United States Court of Appeals for the Eighth Circuit has held a

“claimant’s residual functional capacity is a medical question.” Lauer v. Apfel, 245 F.3d 700, 704

(8th Cir. 2001). Therefore, an ALJ’s determination concerning a claimant’s RFC must be


                                                 5
Case 4:20-cv-04035-BAB Document 22                   Filed 06/02/21 Page 6 of 8 PageID #: 922




supported by medical evidence that addresses the claimant’s ability to function in the workplace.

Lewis v. Barnhart, 353 F.3d 642, 646 (8th Cir. 2003). However, there is no requirement that an

RFC finding be supported by a specific medical opinion. Hensley v. Colvin, 829 F.3d 926, 932

(8th Cir. 2016). A claimant’s RFC is “ultimately an administrative determination reserved to the

Commissioner.” Perks v. Astrue, 687 F.3d 1086, 1092 (8th Cir. 2012) (quoting Cox v. Astrue, 495

F.3d 614, 619-20 (8th Cir. 2007). Furthermore, this Court is required to affirm the ALJ’s RFC

determination if that determination is supported by substantial evidence on the record as a whole.

See McKinney v. Apfel, 228 F.3d 860, 863 (8th Cir. 2000).

       The ALJ’s RFC determination was supported by medical evidence. The ALJ considered

and discussed medical evidence during the relevant time period and found the results of Plaintiff’s

physical were largely normal or benign. (Tr. 15-17, 374-375, 390-391, 400-402, 427-428, 439-

440, 451, 462, 473-474, 524, 555, 769-770, 773-774, 777, 780-781, 782-783, 788-789, 790-791).

The ALJ also discussed Plaintiff’s carpal tunnel surgery in 2017. (Tr. 16, 557). Specifically, the

ALJ noted after Plaintiff’s operation she reported her pain and numbness had improved and

exhibited normal exams. (Tr. 16, 555, 633-634).

       The ALJ reviewed the consultative examination performed by Dr. Nicholas Elkins. (Tr.

16). The ALJ found Dr. Elkin’s opinion persuasive, consistent with Plaintiff’s course of treatment,

and the findings made upon examination. (Tr. 16, 645-647). Dr. Elkin’s believed Plaintiff should

be able to sit for a full workday, hold a conversation, respond appropriately to questions, and carry

out and remember instructions. (Tr. 647). However, Dr. Elkin’s opined Plaintiff is able to stand

only very short amounts of time and walk short distances. Id. He further concluded Plaintiff

should limit lifting and carrying to less than ten pounds. Id.




                                                 6
Case 4:20-cv-04035-BAB Document 22                    Filed 06/02/21 Page 7 of 8 PageID #: 923




       Additionally, the ALJ noted a back pain consultation from April 2018 revealed Plaintiff

had full muscle strength and tone in her bilateral upper and lower extremities, normal gait and

station, normal coordination, and intact sensation. (Tr. 16, 783-784). Moreover, the ALJ took

Plaintiff’s obesity into account when determining Plaintiff could perform sedentary work with

limitations. (Tr. 14-17). Heino v. Astrue, 578 F.3d 873, 881-882 (8th Cir. 2009) (when an ALJ

references the claimant’s obesity during the claim evaluation process, such review may be

sufficient to avoid reversal). Also noteworthy are Plaintiff’s alleged daily activities in her function

reports. (Tr. 295-302, 323-330). Plaintiff reported she cooks daily, does laundry, goes shopping

three times a week, and drives a car on her own. (Tr. 297-299, 323-327).

       Based on the medical evidence presented and Plaintiff’s own testimony, substantial

evidence supports the ALJ’s RFC determination. This Court finds the ALJ’s RFC determination

should be affirmed.

       B. Hypothetical to Vocational Expert

       Plaintiff asserts the ALJ erred in presenting a hypothetical question to the VE because the

question did not list all of Plaintiff’s limitations. ECF No. 20, p. 14-17. “The ALJ’s hypothetical

question to the vocational expert needs to include only those impairments that the ALJ finds are

substantially supported by the record as a whole.” Martise v. Astrue, 641 F.3d 909, 927 (8th Cir.

2011) (citing Lacroix v. Barnhart, 465 F.3d 881, 889 (8th Cir. 2006).

       The ALJ’s hypothetical question included all the limitations found to exist by the ALJ and

set forth in the ALJ’s RFC determination. Id. Based on the Court’s previous conclusion that the

ALJ’s RFC findings are supported by substantial evidence, I hold the hypothetical question was

proper, and the VE’s answer constituted substantial evidence supporting the Commissioner’s

denial of benefits. Id., see also Lacroix, 465 F.3d at 889.


                                                  7
Case 4:20-cv-04035-BAB Document 22                  Filed 06/02/21 Page 8 of 8 PageID #: 924




4.     Conclusion

       Based on the foregoing, the undersigned finds the ALJ’s disability determination is

supported by substantial evidence in the record and should be affirmed. A judgment incorporating

these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and 58.

       ENTERED this 2nd day of June 2021.


                                                         Barry A. Bryant
                                                       /s/
                                                       HON. BARRY A. BRYANT
                                                       UNITED STATES MAGISTRATE JUDGE




                                                8
